       Case 6:20-cv-02143 Document 1 Filed 11/20/20 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                                     CASE NO.
ELISABETH HEROLD,

       Plaintiff,


v.

AD LEAF MARKETING FIRM LLC, a
Florida limited liability company, and
CHRISTOPHER DELARUE, an individual,

      Defendants.
_______________________________________/

           COMPLAINT FOR DAMAGES AND JURY TRIAL DEMANDED

       Plaintiff, ELISABETH HEROLD, (“HEROLD”), by and through her undersigned

attorney, file this, her Complaint for Damages against Defendants, AD LEAF MARKETING

FIRM LLC, (hereinafter “AD LEAF”), and CHRISTOPHER DELARUE, (hereinafter

“DELARUE”), and states as follows:

                                     INTRODUCTION

      1.   This is an action to recover unpaid minimum wage compensation under the Fair

Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”), as well as

minimum wages under the Florida Minimum Wage Amendment, Article X, §24 of the Florida

Constitution.

                                     JURISDICTION

      2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, AD LEAF
        Case 6:20-cv-02143 Document 1 Filed 11/20/20 Page 2 of 7 PageID 2




was an enterprise engaged in interstate commerce. At all times pertinent to this Complaint, AD

LEAF regularly owned and operated a business engaged in commerce or in the production of

goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

       3.   Defendants, AD LEAF and DELARUE operated an advertising and marketing firm.

Plaintiff’s work involved handling on a regular and recurrent basis “goods” or “materials,” as

defined by the FLSA, which were used commercially in Defendants’ business, and moved in

interstate commerce.      Specifically, the Plaintiff handled office supplies, computers, and

equipment which were originally manufactured outside the State of Florida.

       4.   The Plaintiff was also individually covered by the FLSA as in each week of her

employment, HEROLD regularly and recurrently used telephones and email to contact

Defendants’ customers/vendors outside the State of Florida.

       5.   Besides the Plaintiff, Defendants, AD LEAF and DELARUE had at least 5 other

employees handling on a regular and recurrent basis “goods” or “materials,” as defined by the

FLSA, which were used commercially in Defendants’ business, and moved in interstate

commerce.     Specifically, those other employees handled office supplies, computers, and

equipment which were originally manufactured outside the State of Florida.

       6.   Upon information and belief, during the relevant time period, the Defendants had an

annual gross volume of sales made or business done of not less than $500,000.00.

       7.   The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Middle District of Florida.

       8.   The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Middle District of Florida.
         Case 6:20-cv-02143 Document 1 Filed 11/20/20 Page 3 of 7 PageID 3




                                               VENUE

        9.   The venue of this Court over this controversy is based upon the following:


                a.      The unlawful employment practices alleged below occurred and/or were

                        committed in the Middle District of Florida

                        and,

                b.      Defendants were and continue to be a corporation and an individual doing

                        business within this judicial district.

                                              PARTIES

        10. At all times material hereto, Plaintiff, HEROLD, was a resident of Melbourne,

Brevard County, Florida, and was an “employee” of the Defendants within the meaning of the

FLSA.

        11. At all times material hereto, corporate Defendant, AD LEAF, was conducting

business in Melbourne, Brevard County, Florida, with its principal place of business in that city.

        12. At all times material hereto, Defendants were the employers of Plaintiff, HEROLD.

        13. At all times material hereto, Defendants were and continue to be “employer[s]” within

the meaning of the FLSA, and the Florida Minimum Wage Amendment, Article X, §24 of the

Florida Constitution.

        14. At all times material hereto, Defendants knowingly and willfully failed to pay

Plaintiff HEROLD, her lawfully earned wages in conformance with the FLSA.

        15. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

therefore, are liable for monetary damages.
         Case 6:20-cv-02143 Document 1 Filed 11/20/20 Page 4 of 7 PageID 4




        16. At all times material hereto, corporate Defendant, AD LEAF was and continues to be

an “enterprise engaged in commerce” within the meaning of the FLSA.

        17. At all times material hereto, the work performed by Plaintiff, HEROLD was directly

essential to the business performed by Defendants.

        18. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or

such conditions have been waived.

                                    STATEMENT OF FACTS

        19. Plaintiff, HEROLD, was employed as an intern and marketing worker at the

Defendants’ markeing company from on or about December 17, 2019 to about September 3,

2020.

        20. Defendants paid Plaintiff, HEROLD below the minimum wage for her work hours.

        21. The Defendants classified Plaintiff as a volunteer intern and paid her no wages in

many work weeks.

        22. Defendants knowingly, maliciously and willfully operated their business with a policy

of not paying wages in conformance with the applicable law, to the Plaintiff.

        23. Defendant, DELARUE was a supervisor and or manager/owner who was involved in

the day-to-day operations of AD LEAF and/or was directly responsible for the supervision of

Plaintiff. Therefore, he is personally liable for the FLSA violations.

        24. Defendant, DELARUE was directly involved in decisions affecting employee

compensation and/or hours worked by Plaintiff.

        25. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and has

agreed to pay the firm a reasonable fee for its services.
          Case 6:20-cv-02143 Document 1 Filed 11/20/20 Page 5 of 7 PageID 5




                                   STATEMENT OF CLAIM:

                                             COUNT I

                   VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

      26. Plaintiff realleges Paragraphs 1 through 25 of this Complaint as if fully set forth

herein.

      27. Plaintiff’s employment with Defendants was to consist of a normal workweek for

which she was to be compensated at or above the FLSA minimum wage.

      28. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid their

minimum wages.

      29. Plaintiff was paid below the minimum wage for her work hours.

      30. The Defendants acted willfully.

      31. As a direct and proximate result of Defendants’ willful violation of the FLSA,

Plaintiff is entitled to liquidated damages pursuant to the FLSA.

          WHEREFORE, Plaintiff respectfully requests:

          a.    judgment in her favor for all unpaid minimum wages due or payable;

          b.    liquidated damages;

          c.    attorneys’ fees and costs pursuant to the FLSA;

          d.    post-judgment interest;

          e.    recoupment of tips belonging to Plaintiff which were unlawfully taken or

                misappropriated by the Defendants; and

          f.    all other and further relief this Court deems to be just and proper.
       Case 6:20-cv-02143 Document 1 Filed 11/20/20 Page 6 of 7 PageID 6




                                            COUNT II

             VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION

      32. Plaintiff realleges Paragraphs 1 through 25 as if fully stated herein.

      33. Pursuant to Article X, Section 24 of the Florida Constitution, Defendants were

required to pay Plaintiff at least the applicable Florida minimum wage.

      34. During Plaintiff’s employment, Defendants paid her less than the statutory minimum

wage for all of her work hours. The Defendants acted willfully.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

against the Defendants:

       a.      Declaring that Defendants violated Article X of the Florida Constitution, insofar

               as failing to pay Plaintiff at or above the minimum wage;

       b.      Awarding Plaintiff all back wages due and owing;

       c.      Awarding Plaintiff liquidated damages in the amount equal to her back wages;

       d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

               litigation pursuant to Article X, Sec. 24, Fla. Const.;

       e.      Awarding Plaintiff prejudgment and post-judgment interest;

       i.      All other and further relief this Court deems to be just and proper.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as of right by jury.

DATED: November ___, 2020.
Case 6:20-cv-02143 Document 1 Filed 11/20/20 Page 7 of 7 PageID 7




                             Respectfully submitted,

                             BOBER & BOBER, P.A.
                             Attorneys for Plaintiff
                             2699 Stirling Road, Suite-A304
                             Hollywood, FL 33312
                             Phone: (954) 922-2298
                             Fax: (954) 922-5455
                             peter@boberlaw.com

                             By: s/. Peter Bober
                                     PETER BOBER
                                     FBN: 0122955
                                     SAMARA ROBBINS BOBER
                                     FBN: 0156248
